Citation Nr: 1145963	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-32 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for vision loss.  

3.  Entitlement to an initial compensable rating for hepatitis C.  

4.  Entitlement to an initial compensable rating for a left fifth finger disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel

INTRODUCTION

The Veteran served on active duty from June 1977 to June 1997.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The issues of entitlement to service connection for vision loss and initial compensable ratings for hepatitis C and a left fifth finger disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a current diagnosis of bilateral hearing loss for VA compensation purposes.  


CONCLUSION OF LAW

The Veteran's claimed bilateral hearing loss was not incurred in or aggravated by his active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in October and November 2006, and May 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the July 2008 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has not obtained an examination with respect to the claim for service connection for bilateral hearing loss because there is no competent evidence that the Veteran has a current hearing loss disability that is the result of any event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4) (2011).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  
 
Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, including sensorineural hearing loss, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  See also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Veteran underwent audiogram testing several times during active service.  

In October 1986, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
0
0
LEFT
10
0
5
5
0
In June 1987, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
5
0
0
0
0

In August 1988, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
0
10
-10
LEFT
15
0
0
5
5

On separation examination in February 1997, the Veteran made no complaints regarding hearing loss.  At that time, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
0
LEFT
5
0
5
0
0
  
The competent medical evidence of record does not demonstrate that the Veteran had a hearing loss disability during his period of active service.  Specifically, the auditory threshold was not 26 decibels or greater in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz.  Moreover, there was no evidence that speech recognition scores using the Maryland CNC Test were less than 94 percent.  

Similarly, the competent evidence does not show any post-service diagnoses or treatment for bilateral hearing loss.  VA and private medical records and examinations indicate diagnoses and treatment for hepatitis C, fusion of the distal interphalangeal joint of the left fifth finger, migraine headaches, epididymitis, pes planus, ankle sprain, rhinitis, plantar fasciitis, upper respiratory infection, calcaneal bone spur of the left foot, fusion of the proximal interphalangeal joint with extension deformity, hallux valgus deformity, spondylosis of the thoracic and lumbar spine, grade I retrolisthesis of the lumbar spine, and mild scoliosis with spasm.  However, those records and examinations are negative for any diagnoses or treatment for bilateral hearing loss.  

Absent evidence of a current disability, service connection for bilateral hearing loss must be denied.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The competent medical evidence of record does not demonstrate the current presence of any bilateral hearing loss disability for VA compensation purposes.  Because no bilateral hearing loss has been currently diagnosed in this case, the Board finds that service connection for bilateral hearing loss is not warranted.  The evidence does not show that it is at least as likely as not that the Veteran has any current disability of bilateral hearing loss that is attributable to his service or any event in service.

The Board has considered the Veteran's claim that he has bilateral hearing loss which is related to his service.  However, as a layperson, the Veteran is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the Veteran can testify to that which he is competent to observe, such as decreased hearing, but he is not competent to provide a medical diagnosis of any bilateral hearing loss for VA compensation purposes or to relate any hearing loss medically to his service.  

The competent evidence of record does not demonstrate that the Veteran has bilateral hearing loss disability.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

Additional development is needed prior to further disposition of the claims for entitlement to service connection for vision loss and initial compensable ratings for hepatitis C and a left fifth finger disability.  

Regarding the Veteran's claim for service connection for vision loss, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).  

Service treatment records indicate that in a July 1977 medical report shortly after enlistment, the Veteran's visual acuity in each eye was 20/20 uncorrected.  Treatment records dated in September 1988 and April 1993 show that the Veteran was diagnosed with simple myopia astigmatism.  In September 1988, his uncorrected visual acuity was 20/40 in the right eye and 20/30 in the left eye.  In April 1993, the Veteran's corrected visual acuity was 20/30 in the right eye and 20/25 in the left eye.  On separation examination in February 1997, the Veteran's corrected visual acuity was found to be 20/20 in each eye.  The examiner noted that the Veteran had defective vision that was correctable and not considered disabling.  The specific separation optometric examination in March 1997 found that the Veteran had mild myopic astigmatism in both eyes and that his uncorrected visual acuity was 20/30 in the right eye and 20/40 in the left eye.  Subsequently in March 1997, the Veteran was treated for a contusion in the right eye after receiving blunt trauma to his right eye from an elbow while playing basketball.  In April 1997, the Veteran complained that he saw white spots occasionally in front of his right eye since his eye injury.  He was found to have good ocular health, and his corrected visual acuity was 20/20 in both eyes.  

Refractive error of the eyes is not a disability for VA purposes.  Accordingly, a disorder which is not a disability for VA purposes cannot be service-connected, absent evidence of aggravation by superimposed disease or injury.  38 C.F.R. §§ 3.303(c), 4.9; Sabonis v. Brown, 6 Vet. App. 426 (1994); Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240 (1995); VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43253 (1990); VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. Reg. 45711 (1990); VAOPGCPREC 11-99 (Sept. 2, 1999), 65 Fed. Reg. 6257 (2000).  This includes refractive error due to such eye disorders as myopia, presbyopia, and astigmatism.  The Veteran's vision loss and myopic astigmatism therefore cannot be service-connected absent evidence of aggravation by superimposed pathology.  As it remains unclear whether the Veteran's eye disabilities were aggravated during service by a superimposed disease or injury, including his March 1997 right eye injury, it is necessary to have a medical opinion discussing whether the Veteran's vision loss and myopic astigmatism were aggravated during service based upon a thorough review of the record, comprehensive examination of the Veteran, and adequate rationale.  The Board notes that the examiner must consider lay statements regarding in-service occurrence of an injury and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Therefore, the Board finds that an examination and opinion addressing the etiology of the Veteran's disorder is necessary in order to fairly decide the merits of the Veteran's claim..     

The Veteran was last afforded VA examinations for his hepatitis C disability and his left fifth finger disability in August 2007 and September 2007, respectively.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's last liver and finger examinations are somewhat remote, and the Veteran has asserted that his hepatitis C and left fifth finger disabilities have worsened since the last examinations.  Specifically, he has reported that he has additional limitation of motion due to pain in his left fifth finger.  He indicated that he could barely write most of the time and could not push, pull, or lift with his finger.  Regarding his hepatitis C disability, the Veteran stated that he has had incapacitating episodes of hepatitis C.  He maintained that he was constantly nauseous and that his fatigue was so severe that walking his patrol was too taxing for him.  

Because there may have been significant changes in the Veteran's conditions, the Board finds that new examinations of the liver and fingers are needed to fully and fairly evaluate the Veteran's claims for increased initial ratings.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine whether there is a disability manifested by vision loss and myopic astigmatism, and if so whether there is a relationship between any current eye disability and his service.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current eye disorder was aggravated during service by a superimposed disease or injury, including a March 1997 right eye injury.  The examiner must consider lay statements as to the in-service occurrence of an injury and the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  If necessary, the examiner should reconcile the opinion with the other medical opinions of record.  The rationale for any opinions expressed should be provided.  If only refractive errors are found, that should be specifically set forth, as should any acquired eye pathology that might be present.  The examiner should review the claims file and the examination report should note that review.  

2.  Schedule the Veteran for an examination of the liver to determine the current severity of his hepatitis C disability.  Specifically, the examiner should determine whether the Veteran has intermittent fatigue, malaise, and anorexia.  The examiner should also indicate whether the Veteran has had incapacitating episodes of his disability lasting at least one week but less than two weeks during the past 12-month period.  Incapacitating episodes include symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.  The examiner must review the claims folder and should note that review in the examination report.  
 
3.  Schedule the Veteran for an examination of the fingers to determine the current severity of his left fifth finger disability.  Specifically, the examiner should perform range of motion testing on the left fifth finger and determine whether there is additional limitation of motion due to pain, weakness, fatigability, lack of endurance, or incoordination upon repetitive motion.  The examiner should also determine whether the Veteran has ankylosis of the left fifth finger.  The examination must include x-rays of the Veteran's left fifth finger.  The examiner must review the claims folder and should note that review in the examination report.  
 
4.  Then, readjudicate the claims, taking such additional development action as is deemed proper, including consideration of submission of the claims to the Under Secretary for Benefits or Director of Compensation and Pension Service for extra-schedular consideration, if appropriate.  If any decisions remain adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board, if in order.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


